DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. Applicant amends the specification and claims 1, 5, 8, 12 to overcome the objections and 112b rejections. Examiner withdraws objections and 112b rejections.
Applicant argues that Taru discloses of stacking composite rods  and core rods which is different from the claimed glass canes. This is not persuasive to the Examiner because the “composite rod” taught by Taru is a rod of doped glass [0036-38]. It would be obvious to a skilled artisan that the composite rod taught by Taru to be interpreted as a glass cane. 
Applicant argues that Taru does not teach of the outer tube tube-sleeve limitation of claim 1. Taru teaches of sealing the ends of the array [0046] indicating motivation. The Examiner relies on the related art reference, Pan, to teach the outer tube tube-sleeve limitation. 
Applicant argues that Taru and/or Pan do not teach the hollow cane limitation of claims 3 and 9. The Examiner relies on Pan teaching capillary tubes in a sleeve (p. 2 “hollow capillary to tile in inner sleeve”) , reading on the hollow cane limitation.
Applicant argues that Taru and/or Pan do not reach of the new “polytetrafluoroethylene tape”. Taru teaches of wrapping the rod ends with Teflon tape [0045] which a skilled artisan would interpret equivalent to polytetrafluoroethylene tape.
Applicant argues that there lacks teaching, suggestion, motivation to combine Taru and Pan because Taru discloses “a method of manufacturing a photonic bandgap fibre” and Pan discloses “photon crystal optical fiber preformed rod structure. Taru teaches of drawing fibre from the collapsed preform [0046]. Pan teaches of the “preparation of photon crystal optical fiber preformed rod”. Thus, the references are related prior art. Pointing out the differences between the claimed invention and each individual reference is not sufficient to overcome a rejection based on a combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 208 USPQ871 (CCPA 1981); In re Merck & Co., Inc., 231 USPQ375 (Fed. Cir. 1986).
Applicant argues that Meinl does not teach claim 5 or 10. Meinl teaches of crimping/bundling the optical fiber to a tube-sleeve that is a flared end as seen in Fig. 1. Meinl is relied upon to show an example shape of crimping/bundling that reads on the instant claims. 
Applicant argues that there is no teaching, suggestion, or motivation to combine Meinl with Taru and Pan as relied upon for the rejection of claims 5, 10, 12, 14. The test of obviousness is not express suggestion of the claimed invention in any or all references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them. In re Rosselet, 347 F.2d 847, 146 USPQ 183 (CCPA 1965); In re Hedges, 783 F.2d 1038.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 9 both depend from claim 1 and contain the same limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and further in view of Pan et al (CN-202849258-U, English translation provided by Google Patents).
Regarding claim 1, Taru teaches of a method of fabricating glass canes [0029] comprising the steps of providing a pre-form that is one half of a hexagon (stacking jig 645, Fig. 6B [0039]), stacking an array of glass canes in said pre-form, wherein said glass canes have a cane length and wherein said array of glass canes has a first array end and a second array end opposite said first array end (ends of the preform [0046]). After the array ends are sealed, the array of glass canes is heated and drawn as fibres, reading on elongating the glass canes [0046].
Taru teaches of outer tube (jacket tube 650) that houses the array [0040]. Taru teaches of further sealing both ends of the array [0046], reading on crimping. Taru does not elaborate how they seal their jacket tube. In related glass tube sealing related art, Pan teaches of an external sealing inner sleeve top with inner sleeve 2 and silica tube 6 of top seal in Fig. 3, reading on outer tube tube-sleeve. Pan’s sleeve is seen to be shorter in length than that of the cane and placed at the array end. It would be obvious to one of ordinary skill in the art at the time of invention to seal the array ends of Taru with an outer tube tube-sleeve such as the one taught by Pan to ensure the arrangement of the glass canes.
Regarding Pan teaching of sealing one end of the array of glass canes, Taru teaches of sealing both ends of the array [0046]. It would be obvious in the combination of references that there be a first outer tube tube-sleeve and second outer tube tube-sleeve since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Regarding the moving and drawing step with a furnace, Taru teaches that the array of canes is subsequently drawn in a heat treatment [0046] with conventional fibre drawing techniques [0041]. It would be obvious to one of ordinary skill in the art that the array of canes is moved into a furnace in which conventional fibre drawing techniques are performed.

Regarding claim 2, depending from claim 1, Pan teaches of drawing the optical fiber at a temperature of 1960°C which falls in the claimed range (p. 4/6).
 
    PNG
    media_image1.png
    73
    918
    media_image1.png
    Greyscale

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have the furnace at a temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 3 and 9, depending from claim 1, Taru teaches of the array of glass canes to be comprised of multiple canes with preferably tubes that are filled with rods [0030], reading on comprising multiple canes that are hollow.
Pan teaches of using hollow capillaries (p. 2/6).  It would be obvious to one of ordinary skill in the art at the time of invention that the stacking method is compatible with multiple hollow glass canes.

    PNG
    media_image2.png
    69
    913
    media_image2.png
    Greyscale


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and Pan et al (CN-202849258-U, English translation provided by Google Patents) as applied to claim 1, and further in view of Ask et al (US-3759685-A).
Regarding claim 8, depending from claim 1, Taru teaches of wrapping the array of glass canes in Teflon tape [0045], reading on polytetrafluoroethylene tape. Taru wraps the ends with the tape while etching the stack. Taru does not expressly teach the tape is for supporting the shape of the sleeveless section as well as to prevent any individual canes from falling into the furnace. In the same field of endeavor, Ask teaches of wrapping the assembly with slightly elastic tape made of Teflon (Col. 5 Line 22-39), and the assembly was fastened to a holding fixture of a drawing furnace (Col. 6 Line 1-9), reading on support the shape of the sleeveless section as well as to prevent any individual cane from falling into the furnace. It would be obvious to one of ordinary skill in the art to apply the polytetrafluoroethylene tape to the array of glass cane to support the shape of the sleeveless section as well as to prevent any individual canes from falling into the furnace. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and Pan et al (CN-202849258-U, English translation provided by Google Patents) as applied to claim 1, and further in view of Meinl et al (US-6349572-B1).
Regarding claim 10, depending from claim 1, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2), but Pan is silent on flaring an end of the tube-sleeve.
In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 5, depending from claim 1, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2). Pan is silent on flaring an end of the tube-sleeve.
In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end to help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding a second flared portion, Taru teaches of sealing both ends of the array [0046]. It would have been obvious to one having ordinary skill in the art at the time of invention was made to duplicate the flared shape on both tube-sleeves, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and further in view of Pan et al (CN-202849258-U, English translation provided by Google Patents) and Meinl et al (US-6349572-B1).
Regarding claim 12, Taru teaches of a method of fabricating glass canes [0029] comprising the steps of providing a pre-form that is one half of a hexagon (stacking jig 645, Fig. 6B [0039]), stacking an array of glass canes in said pre-form, wherein said glass canes have a cane length and wherein said array of glass canes has a first array end and a second array end opposite said first array end (ends of the preform [0046]). After the array ends are sealed, the array of glass canes is heated and drawn as fibres, reading on elongating the glass canes [0046].
Taru teaches of outer tube (jacket tube 650) that houses the array [0040]. Taru teaches of further sealing both ends of the array [0046], reading on crimping. Taru does not elaborate how they seal their jacket tube.  In related glass tube sealing related art, Pan teaches of an external sealing inner sleeve top with inner sleeve 2 and silica tube 6 of top seal in Fig. 3, reading on outer tube tube-sleeve. Pan’s sleeve is seen to be shorter in length than that of the cane and placed at the array end. It would be obvious to one of ordinary skill in the art at the time of invention to seal the array ends of Taru with an outer tube tube-sleeve such as the one taught by Pan to ensure the arrangement of the glass canes.
Regarding Pan teaching of sealing one end of the array of glass canes, Taru teaches of sealing both ends of the array [0046]. It would be obvious in the combination of references that there be a first outer tube tube-sleeve and second outer tube tube-sleeve since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Regarding the tube-sleeves having a flared end, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2), but Pan is silent on flaring an end of the tube-sleeve. In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end to help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding the moving and drawing step with a furnace, Taru teaches that the array of canes is subsequently drawn in a heat treatment [0046] with conventional fibre drawing techniques [0041]. It would be obvious to one of ordinary skill in the art that the array of canes is moved into a furnace in which conventional fibre drawing techniques are performed. Pan teaches of drawing the optical fiber at a temperature of 1960°C which falls in the claimed range (p. 4/6).

    PNG
    media_image1.png
    73
    918
    media_image1.png
    Greyscale


Regarding claim 14, depending from claim 12, Pan teaches of using hollow capillaries (p. 2/6).  It would be obvious to one of ordinary skill in the art at the time of invention that the stacking method is compatible with multiple hollow glass canes.

    PNG
    media_image2.png
    69
    913
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3679384-A teaches of bundling tubes into a hexagonal shape
US-3294504-A, US-3713729-A, US-4329157-A, US-4984859-A, DE-10013482-A1, US-20080118212-A1 teach of bundling fiber ends in structures that can be interpreted as the claimed sleeves
US-3567549-A, US-3904343-A, US-4101303-A, US-5879425-A, US-5906037-A teach of using hexagonal pre-forms
US-3713729-A, US-4832722-A, GB-2283105-A teach of tapered or flared shape to consolidate an arrangement of fibers and rods.
US-20080087303-A1 bundled core rods for optical fiber preforms using a lathe structure.
WO-2017080564-A1 teaches of overcladding tube 43 that reads on the flared portion of a tube-sleeve

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741